DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 7/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Status of the Claims
	Claims 1 and 8 have been amended.  Claims 7, 11, 12 and 17-22 have been cancelled.  Claims 23-28 are newly added.  Accordingly, claims 1-6, 8-10, 13-16 and 23-28 remain pending in the application.  Claims 15 and 16 stand withdrawn from further consideration, without traverse.  Claims 1-6, 8-10, 13, 14 and 23-28 are currently under examination.

Information Disclosure Statement
	The IDS’s dated 8/20/2021, 8/25/2021 and 9/10/2021 have been considered.  Signed copies are enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, 13, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al. (USPN 8,680,072 B2, Mar. 25, 2014, hereafter as “Onsoyen”).
The instant invention is drawn to a method of treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm, the method comprising topically administering to the wound, mucous membrane lesion or skin lesion a composition consisting essentially of thermolysin and a pharmaceutically acceptable carrier, wherein the bacterial biofilm is reduced or eliminated and a method of reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the biological surface a composition comprising thermolysin.
	Regarding instant claims 1 and 8, Onsoyen teaches a method for combating biofilm said method comprising contacting a biofilm with an alginate oligomer, wherein the biofilm may be on an animate surface including a mucosal or non-mucosal surface, skin, wounds, and particularly, chronic wounds (abstract; col. 14, lines 37-47).  Onsoyen teaches that “combating biofilm” means “to include any effect in disrupting, reducing, or breaking down biofilm” and “encompasses the prevention of formation of a biofilm, the elimination of a biofilm, a reduction in biofilm size...” (col. 11, lines 5-25).  Onsoyen further teaches the inclusion of other biofilm disrupting agent including proteases, e.g., metalloproteases and cites EP0590746 (incorporated by reference) for a list of suitable proteases (col. 21, lines 34-39).  EP0590746 teaches the particular protease/metalloprotease, thermolysin (page 3, line 39).  Onsoyen further teaches suitable pharmaceutically acceptable carriers (col. 22, line 45).   
	It is noted that Onsoyen does not require that the wound, mucous membrane lesion, or skin lesion/biological surface includes necrotic tissue or are in need of debridement (col. 14 lines 34-36; col. 22, lines 43-44).  
	While Onsoyen is silent to a particular embodiment drawn to a method of treating a wound, mucous membrane lesion, skin lesion infected or contaminated with a bacterial biofilm/reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the wound or lesion/biological surface a composition comprising the particular biofilm disrupting agent, thermolysin, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include thermolysin with a reasonably expectation of success because Onsoyen and EP0590746 (incorporated by reference) teach that proteases and in particular, thermolysin, is a suitable biofilm disrupter (MPEP 2144.07). A skilled artisan would reasonably expect a method for combating biofilm, said method comprising applying to a wound or lesion/biological surface a composition comprising an alginate oligomer and thermolysin.
It is noted that the claims include the transitional phrase, “consisting essentially of”.  For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to “comprising”.  It appears that the basic and novel characteristic of the claimed invention is compositions comprising thermolysin reduce or eliminate bacterial biofilms on surfaces ([0011] of instant specification).  However, the method of the prior art does not appear to materially change the characteristics of Applicant’s invention.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention.  See MPEP 2111.03(III).
	Regarding instant claims 2 and 3, Onsoyen teaches that the bacterial biofilm can contain gram positive or gram negative bacteria (col. 11, lines 50-55).
	Regarding instant claims 4, 9 and 10, Onsoyen teaches treating wounds, particularly chronic wounds including lesions, skin ulcers, venous ulcers, diabetic ulcers, pressure ulcers and burns (col. 17, lines 13-28 and 44-55).  Onsoyen also teaches mucosal and non-mucosal surfaces including the oral cavity (e.g., teeth, gingiva, gingival crevice, periodontal pocket), the reproductive tract, the peritoneum, middle ear, prostate, urinary tract, vascular intima, conjunctiva, corneal tissue, the respiratory tract, lung tissue, heart valves, gastrointestinal tract, skin, scalp, nails and the interior of wounds, particularly chronic wounds, which may be topical or internal wounds (col. 14, lines 37-47).
	Regarding instant claims 5 and 13, EP0590746 (incorporated by reference) teaches that the proteases (e.g., thermolysin) are added in amounts that are effective to inhibit or remove a biofilm (page 4, lines 14-15).  EP0590746 states that the precise dosage per se is not critical and may vary widely, but in general, 0.0001 U/mL to 100 U/mL wherein U is units of activity is suitable (page 4, lines 15-21).
Regarding instant claims 23 and 26, Onsoyen teaches suitable pharmaceutically acceptable carriers including suspensions, emulsions, solutions, aerosols (solid and liquid), sprays, ointments, powders, creams, gels, patches, etc. (col. 22, line 45 – col. 23, line 60).
Thus, the teachings of Onsoyen render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 7/28/2021, regarding the 103 rejection over Onsoyen have been fully considered but they are not persuasive. 
	Applicant argues that amending the claims to include “consisting essentially of” language differentiates the claimed invention from the prior art because “the alginate oligomers of Onsoyen’s compositions produce a technical effect that would materially affect the basic and novel characteristics of Applicant’s claimed methods.  Applicant states that the data of Onsoyen confirms that the alginate oligomers would contribute to reducing or eliminating a bacterial biofilm on a biological surface.  Applicant alleges that “consisting essentially of” language excludes the alginate oligomers of Onsoyen as an active agent.  Remarks, pages 6-7.
	In response, it is respectfully submitted that the use of the transitional phrase, “consisting essentially of” is acknowledged.  For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to “comprising”.  It appears that the basic and novel characteristic of the claimed invention is that compositions comprising thermolysin reduce or eliminate bacterial biofilms on surfaces ([0011] of instant specification).  However, the method of the prior art does not appear to materially change the characteristics of Applicant’s invention.  Applicant noted that the alginate oligomers would contribute to reducing or eliminating a bacterial biofilm on a biological surface which is the same effect of the claimed invention. Thus, a composition containing an alginate oligomer and thermolysin would not change the characteristics of Applicant’s invention.  It is respectfully submitted that Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention.  See MPEP 2111.03(III).  Applicant has not shown that the inclusion of alginate oligomers would materially change the characteristics of Applicant’s invention.  Thus, Applicant’s argument is not persuasive.
	Applicant also argues that there is no apparent reason or motivation to modify Onsoyen such that its compositions would exclude alginate oligomers Remarks, page 8.
	In response, it is respectfully submitted that the rejection is not based on the exclusion of alginate oligomers and, as such, Applicant’s argument is not relevant to the rejection at hand.  Thus, Applicant’s argument is not persuasive. 
	Applicant argues that EP0590746 is not concerned with biological surfaces and, thus, the combination of Onsoyen with ‘746 leads a person away from Applicant’s claimed invention.  Remarks, page 8.
In response, it is respectfully submitted that Onsoyen is concerned with biological surfaces for medical purposes (abstract; col. 14, lines 37-47) and teaches including additional proteases (e.g., metalloproteases) listed in ‘746 (e.g., thermolysin) which is incorporated by reference (col. 21, lines 34-44).  Thus, contrary to Applicant’s assertion, Onsoyen provides a direct suggestion of incorporating thermolysin in the compositions of Onsoyen for application to biological surfaces.  For these reasons, Applicant’s argument is not persuasive.
	Said rejection is maintained.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al. (USPN 8,680,072 B2, Mar. 25, 2014, hereafter as “Onsoyen”), as applied to claims 1 and 8 above, and further in view of Sigma Aldrich’s product sheet for thermolysin (Jun. 29, 2015 via the Wayback machine; hereafter as “Sigma Aldrich”).
	The instant claims are described above.
	Onsoyen teaches the elements discusses above including amounts of proteases (e.g., thermolysin) that are effective to inhibit or remove a biofilm (EP0590746 at page 4, lines 14-15) and that the precise dosage per se is not critical and may vary widely, but in general, 0.0001 U/mL to 100 U/mL wherein U is units of activity is suitable (page 4, lines 15-21).
	Onsoyen is silent to the particular concentration of thermolysin as being 0.0001 mg/mL to 10 mg/mL (instant claims 6 and 14).
	Sigma Aldrich teaches that thermolysin powder is supplied having 30-350 units/mg protein (title).    
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of thermolysin in Onsoyen by way of routine experimentation and arrive at a concentration of 0.0001 mg/mL to 10 mg/mL with a reasonable expectation of success because the prior art teaches that there is a wide variation of activity (30-350 units) per mg and a skilled artisan would have modified the amount of thermolysin until an optimal biofilm inhibiting/removing effect was achieved.  One of ordinary skill would have reasonably expected a composition comprising an optimized amount of thermolysin effective in disrupting biofilms.
	Thus, the combined teachings of Onsoyen and Sigma Aldrich render the instant claims prima facie obvious.
 
Response to Arguments
Applicant's arguments, filed 7/28/2021, regarding the 103 rejection over Onsoyen and Sigma Aldrich have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as presented for the 103 rejection over Onsoyen alone and further asserts that Sigma Aldrich does not remedy the deficiencies of Onsoyen.  Remarks, pages 6-9.
	In response, it is respectfully submitted that for the same reasons as discussed under the 103 rejection over Onsoyen above, Applicant’s arguments are not found persuasive. 
	Thus, said rejection under 103 over Onsoyen and Sigma Aldrich is also maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10, 13, 14, 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 and 19 of allowed Application No. 16/481,668 (patent number pending). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the allowed claims are significantly overlapping.
The instant claims are drawn to a method of treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm, the method comprising topically administering to the wound, mucous membrane lesion or skin lesion a composition consisting essentially of thermolysin and a pharmaceutically acceptable carrier, wherein the bacterial biofilm is reduced or eliminated, and wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement, and a method of reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the biological surface a composition comprising thermolysin, wherein the biological surface does not include necrotic tissue and is not in need of debridement.
Allowed claims 6-17 and 19 are drawn to a method of treating a biological surface infected or contaminated with a bacterial biofilm or reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the biological surface a composition comprising thermolysin and gentamicin or a salt form thereof, wherein the concentrations of thermolysin and gentamicin are at amounts effective to reduce or eliminate the bacterial biofilm on the biological surface.  The allowed claims further specify that the surface is a wound including a skin lesion, ulcer, burn, internal organ, etc. The allowed claims also include a carrier suitable for application to a biological surface including a lotions, solution, suspension, liquid, etc.
The difference between allowed claims 6-17 and 19 and the instant claims is “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement”.  However, the allowed claims do not require that the tissue is necrotic or in need of debridement, thus, the claims are overlapping in scope.  Further, the specification of the allowed application explicitly states that “[i]n some embodiments, the wound does not have eschar and/or necrotic tissue and is not in need of debridement” ([00071]) which is further evidence that the embodiment is encompassed by the allowed claims.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the limitation, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement” with a reasonable expectation of success.
It is noted that the instant claims include the transitional phrase, “consisting essentially of” while the allowed claims include “comprising” language.  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to “comprising”.  It appears that the basic and novel characteristic of the claimed invention is compositions comprising thermolysin reduce or eliminate bacterial biofilms on surfaces ([0011] of instant specification).  However, the method of the allowed claims does not appear to materially change the characteristics of Applicant’s invention. The addition of gentamicin or a salt form thereof appears to have the same effect as that of the claimed invention. Thus, a composition containing gentamicin or a salt form thereof and thermolysin would not change the characteristics of Applicant’s invention.  It is respectfully submitted that Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03(III).  
It is noted that the examiner has relied upon the specification to delineate the scope of the invention embraced by the allowed application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
Response to Arguments
Applicant's arguments, filed 7/28/2021, regarding the double patenting rejection have been fully considered but they are not persuasive. 
	Applicant requests that the “rejection is held in abeyance until an indication that the present claims are allowable”. Remarks, page 9.
	In response, it is respectfully submitted that applicant’s request is acknowledged.  The rejection is still applicable and therefore, maintained at this time.

Conclusion
Claims 24, 25, 27 and 28 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All claims have been rejected/objected to; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CASEY S HAGOPIAN/Examiner, Art Unit 1617